Motion Granted; Dismissed and Memorandum Opinion filed May 15, 2012.




                                         In The

                          Fourteenth Court of Appeals
                                    ____________

                                  NO. 14-12-00253-CR
                                    ____________

                            EX PARTE NANCY RICHEY


             On Appeal from the County Criminal Court at Law No. 10
                               Harris County, Texas
                          Trial Court Cause No. 1814444


                           MEMORANDUM OPINION

      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this court. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.


                                     PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).